NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUL 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In the Matter of: PELI POPOVICH HUNT,           Nos. 14-56390
                                                     14-56392
             Debtor.                                 15-55619
______________________________
                                                D.C. No. 2:12-cv-08439-MMM
PELI POPOVICH HUNT; 2007 Restated
Robert and Peli Hunt Living Trust,
                                                MEMORANDUM*
                Appellant,

 v.

ELISSA D. MILLER, Chapter 7 Trustee; et
al.,

                Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                              Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Peli Popovich Hunt appeals pro se from the district court’s order affirming


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes these cases is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the bankruptcy court’s orders granting the chapter 7 trustee’s motion to sell real

property and overruling Hunt’s objection to a proof of claim filed in her

bankruptcy case. We have jurisdiction under 28 U.S.C. §§ 158(d) and 1291. We

review de novo the district court’s decision on appeal from the bankruptcy court

and apply the same standards of review applied by the district court. In re Thorpe

Insulation Co., 677 F.3d 869, 879 (9th Cir. 2012).

      The bankruptcy court had jurisdiction to approve the sale of the real property

because an order approving the sale of estate property is enumerated as a core

proceeding that bankruptcy judges are empowered to hear and determine. See 11

U.S.C. § 157(b). Hunt’s interest in the real property at issue became property of

the bankruptcy estate upon Hunt’s filing of a bankruptcy petition. See 11 U.S.C.

§ 541(a)(1); Turner v. Cook, 362 F.3d 1219, 1225-26 (9th Cir. 2004) (all legal or

equitable interests of a debtor in property become property of the bankruptcy estate

upon the commencement of a bankruptcy case).

      Because there are no exceptional circumstances indicating that this court

should consider arguments not raised on appeal to the district court, we do not

consider Hunt’s arguments challenging the bankruptcy court’s order overruling her

objection to the proof of claim. See Burnett v. Resurgent Capital Servs. (In re

Burnett), 435 F.3d 971, 975-76 (9th Cir. 2006).

      Hunt’s pro se appeal of the bankruptcy court’s order in her capacity as the


                                          2                                   14-56390
trustee of a trust is dismissed because Hunt, as a non-attorney, “has no authority to

appear as an attorney for others than [her]self.” Johns v. County of San Diego, 114

F.3d 874, 877 (9th Cir. 1997) (quoting C.E. Pope Equity Trust v. United States,

818 F.2d 696, 697-98 (9th Cir. 1987)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief or arguments raised for the first time on appeal. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions are denied.

      Appeal Nos. 14-56390, 15-55619: AFFIRMED.

      Appeal No. 14-56392: DISMISSED.




                                          3                                   14-56390